Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2017

The Court of Appeals hereby passes the following order:

A18D0012. ALISSA DIEGO v. THE STATE.

      On July 20, 2017, Alissa Diego filed an application for discretionary appeal
from the trial court’s order denying bond, which was entered on June 19, 2017. We
lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). We lack jurisdiction to consider an untimely application. See
Hill, supra. Here, Diego filed her application 31 days after the trial court’s order was
entered. The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. See Boyle
v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Accordingly, we lack jurisdiction,
and the application is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/16/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.